Luke, J.,
dissenting. I do not agree to the conclusion reached by the majority of my brethren in this case. Hnder the law at the time of the execution of this contract of insurance (1915) a person could have a property right in, and could hold as property-, wines, beers, and liquors. It is my opinion that when the State declares by statute that property may be owned by its citizens, such property may be insured as against loss by fire. In this case it was not the use to which the property might be put that the contract of insurance covered, but the contract was for an indemnity *340against the loss of the property by fire. In the case of Phenix Insurance Co. v. Clay (supra) the Supreme Court permitted the plaintiff to recover upon a contract of insurance that indemnified the owner of a certain building against loss by fire, where it was admitted that the plaintiff was renting the property with full knowledge that it was to be used for an illegal purpose, to wit, a lewd house. The court in that case held that it was not the use to which the property was put that was covered by the contract, but it was a contract of insurance to pay for the loss of the property if destroyed by fire. What is the difference in the Phenix case and this case ? At the time of the fire the property in both instances was being put to an illegal use. The use to which the property was being put is a mere incident, and should not render illegal a contract of indemnity against its loss by fire.